BR Ww bd

oO CO NS NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:19-cv-02002-RSL Document 12 Filed 01/16/20 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JEFFREY GUILMETTE, a Washington
resident, by and through his Power of
Attomey, Joanne Guilmette,

)
)
)
_ )
Plaintiff, )
) Case No. 2:19-cv-02002-RSL
Vv. )
) STIPULATED MOTION AND
SEATTLE THEATRE GROUP, a ) [ ORDER TO EXTEND
Washington corporation and operator of The) DEADLINE FOR DEFENDANTS TO
Neptune Theatre, The NEPTUNE ) FILE ANSWER TO FIRST
BUILDING LLC, a Washington Limited ) AMENDED COMPLAINT
Liability Company and owner of The Neptune )
Theatre, ) NOTE ON MOTION CALENDAR:
) JANUARY 16, 2020
)
)
)
)
)
)
)

Defendants.

 

 

The parties, through their counsel of record, jointly move the Court to extend the deadline
for Defendants to file their Answer to Plaintiffs First Amended Complaint. The current deadline
is January 24, 2020 per prior stipulation of the parties. The parties request an extension to January
31, 2020. The parties have agreed to this extension because Plaintiff filed an amended complaint

and the parties continue to work in good faith to try to resolve issues raised in Plaintiff's First

Amended Complaint.
STIPULATED MOTION AND [PROPOSED] ORDER TO 10 ORE on
EXTEND DEFENDANTS’ DEADLINE TO ANSWER...-1 oe 0 OR via

Case No. 2:19-CV-02002-RSL SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
127192.0006/7944060.1

 
o SS IN BO A FE WD NR

MO NO WN WN NY HD NO NO | HF Fe RPO PO ee OO Pel elle ee
NY DH WwW F&F WY NH F§ FD CGC DB NT DB A BP W NH KS OC

 

Case 2:19-cv-02002-RSL Document12 Filed 01/16/20 Page 2 of 4

DATED: January 16, 2020

LANE POWELL pc

By s/Michael T. Kitson
D. Michael Reilly, WSBA No. 14674
relllym@lanepowell.com
Michael T. Kitson, WSBA No. 41681
kitsonm(@lanepowell.com
Telephone: 206.223.7000
Facsimile: 206.223.7107

Attorneys for Defendants Seattle Theatre Group
and The Neptune Building LLC

THE LAW OFFICE OF COREY GUILMETTE

By s/ Corey Guilmette (with auth. given to e-sign)
Corey Guilmette, WSBA No. 51165
corey. guilmette@gmail.com
Telephone: 206.641.5334

Attomey for Plaintiff Jeffrey Guilmette

STIPULATED MOTION AND ORDER TO ;LANEPOWELL?C
EXTEND DEFENDANTS’ DEADLINE TO ANSWER...-200 Rao

Case No. 2:19-CV-02002-RSL
127192.0006/7944060.1

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
uo S&S NN DH WH fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-02002-RSL Document 12 Filed 01/16/20 Page 3 of 4

ORDER
The parties having stipulated that the deadline for Defendants to file their Answer to
Plaintiff's First Amended Complaint shall be extended to January 31, 2020, and the Court being
fully advised in the premises; NOW THEREFORE,
IT IS SO ORDERED that the deadline for Defendants to file their Answer to Plaintiff's
First Amended Complaint is extended to January 31, 2020.

c
DATED this Z ° day of January, 2020.

WAS Caruk

HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

LANE POWELL Pc

By s/ Michael T, Kitson
D. Michael Reilly, WSBA No. 14674
reillym@lanepowell.com
Michael T. Kitson, WSBA No. 41681
kitsonm(@lanepowell.com
Telephone: 206.223.7000
Facsimile: 206.223.7107

Attorneys for Defendants Seattle Theatre Group
and The Neptune Building LLC

THE LAW OFFICE OF COREY GUILMETTE

By s/ Corey Guilmette (with auth. given to e-sign)
Corey Guilmette, WSBA No. 51165
corey.guilmette@gmail.com
Telephone: 206.641.5334

Attorney for Plaintiff Jeffrey Guilmette

STIPULATED MOTION AND [PROPOSED] ORDER TO oo LANEPOWELL IC
EXTEND DEFENDANTS’ DEADLINE TO ANSWER .. .-3 oo conan

Case No. 2:19-CV-02002-RSL SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
127192.0006/7944060.1

 
